Title: To George Washington from Wakelin Welch & Son, 14 February 1790
From: Wakelin Welch & Son
To: Washington, George

 

London the 14 Feb. 1790

Since ours of the 8th Oct. to your Excellency, we recd the Bag by the Packet & prior to our forwarding it, to Mr Young, we found that a Gentleman one Mr John Symonds a Neighbour of his, had during Mr Youngs absence who was then in France, the sole transaction of his Affairs, we therefore wrote him, he observed that he had receivd the Letters we had the hon⟨r⟩ of sending from You, & desird we woud forward him the Bag, which we accordingly did.
On the r[e]ceipt of your Excellencys of the 25 Augt, directing Mesr Fenwick & Co. not to put up the Champaign we immediately wrote them, but as they so soon after drew on us for £49–3 without taking Notice of ours, are fearfull the Wine might have been shipt prior to the draft.
In the New York Capt. Dominick we have sent the Globe the Charge £28.19. with the Bill of Lading is enclosed—Mr Adams presumes, as no Care on his part, has been wanting in the making the Globe in the most accurate manner, that it will be found to answer your Expectation. We are yr Excellencys Most Obed. Servt

Wake. Welch & Son

